Case 2:20-cv-12880-JMV-JAD Document 29 Filed 11/10/20 Page 1 of 2 PagelD: 238

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
DANIEL D’AMBLY,

 

Plaintiff,
CIVIL ACTION NO.: 2:20-cv-12880-
vs. JIMV-JAD
CHRISTIAN EXOO a/k/a ANTIFASH STIPULATION EXTENDING TIME TO

GORDON; ST. LAWRENCE UNIVERSITY; | ANSWER OR OTHERWISE RESPOND
TRIBUNE PUBLISHING COMPANY; NEW | TO COMPLAINT

YORK DAILY NEWS; VIJAYA GADDE;
TWITTER, INC; COHEN, WEISS AND
SIMON, LLP;

Defendants.

 

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
counsel for Plaintiff Daniel D’Ambly and Defendant Christian Exoo, subject to the approval of
this Court, and without waiving Defendant Exoo’s right to challenge service of process or
jurisdiction in this matter, that Defendant Exoo’s time to file and serve his response to Plaintiff's
Complaint in this action shall be extended until December 6, 2020; and

IT iS FURTHER STIPULATED AND AGREED, that any opposition by Plaintiff to
Defendant Exoo’s response to the Complaint shall be due on or before January 17, 2021; and

IT IS FURTHER STIPULATED AND AGREED, that any opposition by Defendant

Exoo’s reply to Plaintiff's opposition shall be due no later than February 14, 2021.

Dated: wovemter 2020 LAW OFFICE OF PATRICK TRAINOR, ESQ., LLC

 

Dated: November 4 2020 THE MARLBOROUGH LAW FIRM, P.C.
Attorney for Defendant Christian Exoo
Case 2:20-cv-12880-JMV-JAD Document 29 Filed 11/10/20 Page 2 of 2 PagelD: 239

CN
By: eh els po

Christopher Marlborougt

IT ISSO ORDERED this ____ day of _- , 2020

 

THE HONORABLE JOSEPH A. DICKSON
United States Magistrate Just for the District of New Jersey
